952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rosalyn Gay LEE, Defendant-Appellant.
No. 91-5808.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 1, 1991.Decided Dec. 13, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  (CR-90-335), Elizabeth V. Hallanan, District Judge.
Argued:  Leonard A. Kaplan, Assistant Federal Public Defender, Charleston, W.Va., for appellant;  Michael M. Fisher, Assistant United States Attorney, Charleston, W.Va., for appellee.
On Brief:  Michael W. Carey, United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and JANE A. RESTANI, Judge, United States Court of International Trade, sitting by designation.
OPINION
PER CURIAM:


1
Rosalyn Gay Lee appeals a sentence imposed under the federal sentencing guidelines following her guilty plea to conspiracy to distribute and conspiracy to possess with intent to distribute cocaine base in violation of 21 U.S.C. § 846 (1988).


2
Lee appeals the calculation of her sentence on three grounds.   First, she challenges the district court's denial of her motion for a downward departure based on her ten years' service as a police officer with the Lewisburg, West Virginia, Police Department.   Second, Lee claims that the district court denied a two-level reduction for acceptance of responsibility because she persisted in presenting evidence mitigating her role in the offense.   And, third, she contests the district court's refusal to consider factors outside those listed in the guidelines when sentencing her.


3
After reviewing briefs of counsel and hearing oral argument, we affirm the sentence imposed by the district court.   As to Appellant's first argument, 18 U.S.C. § 3742(a) does not authorize appellate review of denial of a requested downward departure.   As to Appellant's second and third contentions, finding no clear error, we defer to the discretion of the district court as mandated by 18 U.S.C. § 3742(e).

The judgment of the district court is

4
AFFIRMED.